DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 in the reply filed on 8/18/2022 is acknowledged. Applicant has canceled claims 15-19,21, which belong to group II. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claims 1, 12,14, the limitation of “and/or” is indefinite because it presents various scenarios due to and/or. 
	For claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	All other claims depending on one or more of the above rejected claims are also rejected the same. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4-9,12,13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nelson et al. (US 8677686 B1, as cited on form PTO-1449).
 	For claim 1, Nelson et al. disclose a facility for growing vegetation, the facility comprising: at least one container (7) taking aquatic animals and/or aquatic organisms, at least one hydroponic part (5), at least one device for water and/or substance circulation (col. 6, lines 60-67), and at least one bio reactor unit (2,3).  
	For claim 4, Nelson et al. disclose the facility of claim 1, and further disclose wherein the bio reactor unit is configured to receive and to further process aquaculture waste of the aquatic animals and/or aquatic organisms to bio-fertilizer (functional recitation to which the bio reactor unit of Nelson et al. can and does perform the intended function; col. 5, lines 40-49, col. 6, lines 5-10,55-59).  
	For claim 5, Nelson et al. disclose the facility of claim 1, and further disclose wherein the bio reactor unit is configured to receive and to further process external primary fertilizing substances 2such as excrements from livestock and/or shredded organic household waste and plant waste products to bio fertilizer (functional recitation to which the bio reactor unit of Nelson et al. can and does perform the intended function; col. 3, lines 5-9, 34-64, etc. for animal waste processing; col. 5, lines 40-49, col. 6, lines 5-10,55-59 for fertilizer usage).  
	For claim 6, Nelson et al. disclose the facility of claim 1, and further disclose wherein the bio reactor unit is configured to reduce the pH value of the aquaculture waste and/or the external primary fertilizing substances to a range of less than 6 pH (functional recitation to which the bio reactor unit of Nelson et al. can and does perform the intended function; col. 4, lines 20-25).
	For claim 7, Nelson et al. disclose the facility of claim 1, and further disclose wherein the bio reactor unit is configured to conduct bio-fertilizer material to a hydroponic sump unit (functional recitation to which the bio reactor unit of Nelson et al. can and does perform the intended function; #6 is sump tank from hydroponic unit 5).  
	For claim 8, Nelson et al. disclose the facility of claim 1, and further disclose wherein the bio reactor unit is designed to dissolve water-soluble particulate parts of the nutrients from the aquaculture waste (functional recitation to which the bio reactor unit of Nelson et al. can and does perform the intended function; col. 3, lines 45-64, such is the function of tanks 2,3).  
	For claim 9, Nelson et al. disclose the facility of claim 1, and further disclose wherein the facility comprises at least one mechanical filter unit (col. 5, lines 25-35).  
	For claim 12, Nelson et al. disclose the facility of claim 1, and further disclose wherein the at least one hydroponic part comprises a nutrient film technique (NFT) -facility (52; fig. 2) and/or grow bed facility.  
	For claim 13, Nelson et al. disclose the facility of claim 1, and further disclose wherein the facility is configured for controlling at least one of temperature, environmental parameters, oxygen, pH values, nitrogen compounds, alkalinity, nutrients, macro nutrients, and micronutrients (various places in the patent such as col. 4, lines 10-25 for pH, oxygen, alkalinity, nutrients, etc.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (as above) in view of Upflow anaerobic sludge blanket digestion (NPL as cited on form PTO-1449, herein “Upflow”).
 	For claim 2, Nelson et al. teach the facility of claim 1, but are silent about wherein the bio reactor unit is of the type selected from a set consisting of an upflow anaerobic sludge blanket bio reactor unit, an expanded granular sludge bed digestion reactor unit, and an internal circulation reactor unit.
	Upflow teaches a well-known in the art bioreactor such as an upflow anaerobic sludge blanket bio reactor unit. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ an upflow anaerobic sludge blanket bio reactor unit as taught by Upflow as the preferred bioreactor in the facility of Nelson et al. in order to retain biomass concentrations and create production of biogas that can be used for energy source (per Upflow). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (as above) in view of Stiles et al. (US 20140346125 A1).
 	For claim 3, Nelson et al. teach the facility of claim 1, but are silent about wherein the bio reactor unit comprises a radial flow settler unit.  
 	Stiles et al. teach that it is well-known in the art to use a radial flow settler unit (para. 0022) in a bioreactor unit to collect salty sludge. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a radial flow settler unit as taught by Stiles et al. in the bio reactor unit of Nelson et al. in order to collect salty sludge. 
Claims 10 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (as above) in view of Friesth (US 20150196002 A1).
 	For claim 10, Nelson et al. teach the facility of claim 1, but are silent about further comprising at least one unit for bio filtration.  
 	Friesth teaches a bioreactor unit comprising at least one unit for bio filtration (108). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a bio filtration as taught by Friesth in the bioreactor unit of Nelson et al. in order to provide environmentally safe filtration of unwanted material and organisms. 
 	For claim 14, Nelson et al. teach the facility of claim 1, but are silent about further comprising a photovoltaic and/or biogas facility.
	Friesth teaches using a photovoltaic solar system in his aquaculture facility (para. 0157,0192,0195, etc.) so as to collect solar power for powering the system. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a photovoltaic unit as taught by Friesth in the facility of Nelson et al. in order to collect solar power for use as a power source for the facility. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (as above) in view of Grabell et al. (US 20170013810 A1).
 	For claim 11, Nelson et al. teach the facility of claim 1, but is silent about wherein the at least one hydroponic part comprises a deep-water culture (DWC) -facility.  
	Grabell et al. teach a well-known hydroponic part comprising a deep-water culture (DWC) -facility. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a deep-water culture (DWC) -facility as taught by Grabell et al. as one of the hydroponic part in the facility of Nelson et al., depending on the types of plant being grown therein because DWC involved in more of improve water absorption in the roots, thus, may not be for all types of plant. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references as listed on PTO-892 pertain to either aquatic culturing of animals and plants and/or a bioreactor unit, both of which are in the field of endeavor as claimed by applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643